United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-564
Issued: April 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 21, 2015 appellant filed a timely appeal from a December17, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does
not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely filed under 5 U.S.C. § 8124.
FACTUAL HISTORY
On December 28, 2010 appellant, then a 57-year-old maintenance mechanic, filed a
traumatic injury claim alleging that on December 28, 2010 he fractured his left ankle when he
slipped and fell off a step stool in the performance of duty. He stopped work. OWCP accepted
1

5 U.S.C. § 8101 et seq.

his claim for displaced left trimalleolar fracture and nondisplaced right lateral malleolus fracture.
It paid appropriate disability compensation and medical benefits.
On April 15, 2011 appellant returned to full-time limited duty. On September 23, 2011
he returned to full duty.
On August 19, 2013 appellant filed a claim for a schedule award. In an August 1, 2013
report, Dr. John W. Ellis, a Board-certified family practitioner, reviewed appellant’s history and
noted his current complaints of decreased range of motion and weakness of his ankles. Upon
examination, he observed hypertrophy over the medial and lateral aspects of the right ankle and
decreased range of motion. Examination of the left ankle also demonstrated hypertrophy over
the medial, later, and anterior parts and decreased range of motion. Dr. Ellis diagnosed right
ankle fractured lateral malleolus and arthritis, left ankle trimalleolar fracture and arthritis, left
ankle strain, and left shoulder strain. He noted that appellant reached maximum medical
improvement. Dr. Ellis opined that according to Table 16-2, page 401 & 503, of the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment,
(A.M.A., Guides) appellant had 19 percent impairment each of the right and left lower
extremities.
OWCP referred appellant, along with a statement of accepted facts and the medical
record, to Dr. Kala Danushkodi, Board-certified in physical medicine and rehabilitation, for a
second opinion examination to determine the rate of permanent impairment, if any, of appellant’s
bilateral ankle conditions. In a September 19, 2013 report, Dr. Danushkodi reviewed appellant’s
history, including the statement of accepted facts and the conducted an examination. He
observed moderate tenderness and pain with range of motion in the left ankle. Examination of
the right ankle revealed mildly tender anteriorly at sinus tarsi and normal range of motion and
strength. Dr. Danushkodi concluded that according to Table 16-2 of the sixth edition of the
A.M.A., Guides appellant had 13 percent impairment of the lower left extremity and 7 percent
impairment of the right lower extremity.
In an October 4, 2013 report, an OWCP medical adviser reviewed Dr. Danushkodi’s
September 19, 2013 report and opined that appellant had 13 percent impairment of the left lower
extremity and 6 percent impairment of the right lower extremity. He explained that
Dr. Danushkodi incorrectly used the diagnostic-based study in conjunction with the net
adjustment formula when calculating impairment for the right lower extremity. The medical
adviser provided his calculations and findings regarding appellant’s permanent impairment. He
noted a date of maximum medical improvement as September 19, 2013.
On October 10, 2013 OWCP granted appellant a schedule award for 6 percent
impairment of the right leg and 13 percent impairment of the left leg based on the October 4,
2013 report of OWCP medical adviser. The award ran from September 19, 2013 to
October 7, 2010.
OWCP noted a date of maximum medical improvement of
September 19, 2013.
Following the October 10, 2013 schedule award decision, appellant submitted a
completed CA-1032 form and resubmitted Dr. Ellis’ August 1, 2013 report.

2

In an appeal request form dated August 19, 2014 and received by the Branch of Hearings
and Review on September 17, 2014, appellant requested an oral hearing.
By decision dated December 17, 2014, an OWCP hearing representative denied
appellant’s request for a hearing as untimely filed. He noted that appellant’s request for an oral
hearing was received by OWCP on September 17, 2014, which was more than 30 days after the
October 10, 2013 decision. OWCP exercised its discretion and further determined that the issue
in the case could be equally well addressed by requesting reconsideration from it and submitting
evidence not previously considered which establishes his claim.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his or her claim before a representative of the
Secretary.2 Sections 10.617 and 10.618 of the federal regulations implementing this section of
FECA provide that a claimant shall be afforded a choice of an oral hearing or a review of the
written record by a representative of the Secretary.3 A claimant is entitled to a hearing or review
of the written record as a matter of right only if the request is filed within the requisite 30 days as
determined by postmark or other carrier’s date marking and before the claimant has requested
reconsideration.4 Although there is no right to a review of the written record or an oral hearing if
not requested within the 30-day time period, OWCP may within its discretionary powers grant or
deny appellant’s request and must exercise its discretion.5 OWCP procedures require that it
exercise its discretion to grant or deny a hearing when the request is untimely or made after
reconsideration under section 8128(a).6
ANALYSIS
On October 10, 2013 OWCP denied appellant’s schedule award claim. Appellant
requested an oral hearing that was received by the Branch of Hearings and Review on
September 17, 2014. The Board notes that appellant’s request for an oral hearing was submitted
more than 30 days after the October 10, 2013 decision.7 Section 8124(b)(1) is unequivocal on

2

Id. at § 8124(b)(1).

3

20 C.F.R. §§ 10.616, 10.617.

4

Id. at § 10.616(a).

5

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

6

See R.T., Docket No. 08-408 (issued December 16, 2008); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Review of the Written Record, Chapter 2.1601.2(a) (October 2011).
7

The 30-day period for determining the timeliness of an employee’s request for an oral hearing or review
commences the day after the issuance of OWCP’s decision. See Donna A. Christley, 41 ECAB 90 (1989). The
Board notes that appellant did not submit a written request for an oral hearing by November 9, 2013, within 30
calendar days after OWCP’s October 10, 2013 decision.

3

the time limitation for requesting a hearing.8 The Board finds that OWCP properly determined
that appellant’s request for an oral hearing was not timely and, thus, he was not entitled to a
hearing as a matter of statutory right under section 8124(b)(1) of FECA.
Although appellant’s request for a hearing was untimely, OWCP has the discretionary
authority to grant the request and it must exercise such discretion. In its December 17, 2014
decision, it properly exercised its discretion by notifying appellant that it had considered the
matter in relation to the issue involved and that additional argument and evidence could be
submitted with a request for reconsideration. The Board has held that the only limitation on
OWCP’s authority is reasonableness. An abuse of discretion is generally shown through proof
of manifest error, a clearly unreasonable exercise of judgment or actions taken which are
contrary to both logic and probable deductions from established facts.9 In this case, there is no
evidence of record that OWCP abused its discretion by denying appellant’s hearing request.
Accordingly, the Board finds that OWCP properly denied appellant’s request for an oral hearing.
On appeal appellant argues the merits of his schedule award claim. The Board does not
have jurisdiction to review the October 10, 2013 schedule award decision.10 The only decision
presented in this appeal before the Board is the December 17, 2014 decision which denied
appellant’s request for an oral hearing as untimely filed.
CONCLUSION
The Board also finds that OWCP properly denied appellant’s request for an oral hearing
pursuant to 5 U.S.C. § 8124(b)(1).

8

William F. Osborne, 46 ECAB 198 (1994).

9

Samuel R. Johnson, 51 ECAB 612 (2000).

10

Supra note 1.

4

ORDER
IT IS HEREBY ORDERED THAT the December 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 20, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

